Citation Nr: 0942582	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-24 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for diabetes mellitus, 
to including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1962 to 
May 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, that denied entitlement to service connection for 
PTSD, and an October 2006 rating decision that denied service 
connection for diabetes mellitus, including as secondary to 
herbicide exposure.

The October 2006 rating decision also denied service 
connection for a thyroid disorder as due to exposure to Agent 
Orange and radiation, but the Veteran did not perfect his 
appeal as to this matter.  As such, the Board will confine 
its consideration to the issues as set forth on the title 
page.

In June 2009, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of that hearing is 
of record.

Following the decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the Board stayed certain claims which theorized 
entitlement to service connection based on herbicide exposure 
that were filed by personnel who served in the territorial 
waters, but not on the land mass, of the Republic of Vietnam. 
 See Chairman's Memorandum No. 01-06-24.  Haas was 
subsequently reversed by the United States Court of Appeals 
for the Federal Circuit and, in January 2009, the United 
States Supreme Court denied a petition for further review. 
 Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Hence, the 
claim of entitlement to service connection for diabetes 
mellitus based on in-service exposure to herbicides may now 
be addressed.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's active military service, which included 
duty on board naval vessels during 1962 and 1963, did not 
include duty in, or visitation to, the Republic of Vietnam.

2.  The Veteran was first diagnosed with Type II diabetes 
mellitus in approximately 2006.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's Type II 
diabetes mellitus is etiologically related to his active 
service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by during active military service nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application. VA 
notified the Veteran in May and August 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  The RO provided notice of how disability ratings 
and effective dates are determined in May 2006.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law.  The Veteran was provided the 
opportunity to meaningfully participate in the adjudication 
of his claim and did in fact participate.  Washington v. 
Nicolson, 21 Vet. App. 191 (2007). Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this appeal. 

The Veteran has not been afforded a VA examination in order 
to address whether he has diabetes mellitus and, if so, 
whether such disability is related to his service.  Under 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d). The evidence 
of a link between current disability and service must be 
competent, and the Veteran is required to show some causal 
connection between his disability and his military service.  
Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 2003).  A 
disability alone is not enough.  Id.

In this case, although the record contains a diagnosis of 
Type II diabetes mellitus, there is no competent medical 
evidence indicating that the Veteran's condition is related 
to his active duty.  38 C.F.R. § 3.159(c)(4); see also Wells 
v. Principi; Charles v. Principi, 16 Vet. App. 375 (2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board, 
therefore, concludes that a VA examination of the Veteran is 
not necessary in this case.  There is no evidence that 
additional records have yet to be requested, or that 
additional examinations are in order.

The Board acknowledges that, in a May 2006 VA outpatient 
record, the Veteran reported that he received "SSDI" (or 
"SS Disability") since approximately 1977 due to a head 
injury.  The Veteran in this case is now 65 years old.  
Hence, under 42 U.S.C. § 402, his Social Security 
Administration (SSA) disability award was automatically 
converted to "old age" benefits when he turned 65.  In light 
of that fact, there is no duty to secure any records from 
that agency.  But see Moore v. Shinseki, 555 Fed. 3d 1369 
(Fed. Cir. 2009) (to the effect that because a disability 
must be evaluated "in relation to its history" (38 C.F.R. 
4.1), VA was obligated to obtain the records).  While the 
exact nature of the Veteran's disability (or disabilities), 
for SSA purposes, is unclear, nevertheless, it has not been 
averred that the SSA decision or records supporting such 
decision serve to establish that the claimed condition had 
its onset in service or is otherwise related thereto.  

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, personal hearing testimony, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Pursuant to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of 
diabetes mellitus while in service, its incurrence in service 
will be presumed if the disease was manifest to a compensable 
degree within one year of separation from active duty.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

In this case, the appellant contends, in pertinent part, that 
he was exposed to Agent Orange in service, and that such 
exposure caused his claimed Type II diabetes mellitus.  In a 
September 2006 signed statement, he said that he served 
aboard the USS ROGERS in the second half of 1962 but 
information about where the ship went was classified.  He 
said the ship was involved in an incident near Laos in the 
Formosa Straights but he did not know if it was near the 
shore of Vietnam.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been 
present on the land mass of the Republic of Vietnam.  
VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, 
the General Counsel has concluded that in order to establish 
qualifying service in Vietnam, a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, specified diseases, 
including diabetes mellitus, shall be service connected if 
the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
presumption is not the sole method for showing causation.

In light of the foregoing, service connection may be presumed 
for residuals of Agent Orange exposure by showing two 
elements.  First, the Veteran must show that he served in the 
Republic of Vietnam during the Vietnam era. 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or otherwise establish a nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 160-62 (1997).

The first determination to be clarified is whether the 
Veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served on 
the land mass of the Republic of Vietnam.

The Veteran's Report of Transfer or Discharge (DD Form 214) 
indicates that he did not have any foreign or sea service.  
His service personnel records indicate that he served aboard 
the USS ROGERS from July 1962 to January 1963 and then 
transferred to the USS NEREUS, both in the "PACFLT", but do 
not reflect any foreign service. 

In May 2008, the U.S. Army and Joint Services Records 
Research Center (JSRRC) (previously U.S. Army Armed Services 
Center for Unit Records Research (CURR)) responded to the 
RO's inquiry, and noted that a review of the ship history for 
the USS ROGERS revealed that it was deployed to the Western 
Pacific in January 1962 where she operated with carrier 
groups on Formosa patrol, and participated in a major Allied 
amphibious exercise.  

Service treatment records do not show a diagnosis of, or 
treatment for, Type II diabetes mellitus.  Results of an 
April 1963 urinalysis (UA) report were negative for sugar in 
the urine.

Post service, an August 2006 private treatment record 
includes a diagnosis of Type II diabetes mellitus, diet 
controlled. 

The Board has considered the Veteran's claim for service 
connection for diabetes mellitus, to include as secondary to 
herbicide exposure, but finds that service connection for 
this disability is not warranted.

Notably, the Veteran's service records do not reflect that he 
served in the Republic of Vietnam and he denied ever serving 
there.  In his September 2006 statement, the Veteran claimed 
that, while on the USS ROGERS, he was in the Formosa Strait 
and Laos, but he never claimed to have stepped foot onto the 
soil of the Republic of Vietnam or to have sailed in its in-
land waterways.  More importantly, in October 2006, the 
National Personnel Records Center reported that there were no 
records of the Veteran's exposure to herbicides.  

Here, no records submitted by the Veteran, or provided by the 
service department, specifically indicate that he was on the 
land mass of the Republic of Vietnam.  As set forth above, 
only veterans who served in the Republic of Vietnam during a 
specific time period were exposed to herbicide agents and, as 
the Veteran never served in Vietnam, service connection for 
his diabetes mellitus must be denied on that basis.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

However, the regulations governing presumptive service 
connection for herbicide exposure do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, supra.
 
The Veteran has contended that service connection should be 
granted for diabetes mellitus.  Although the evidence shows 
that the Veteran currently has diabetes mellitus, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
endocrine system was normal on separation from service and 
the first post service evidence of record of Type II diabetes 
mellitus is from 2006, more than 40 years after the Veteran's 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
service discharge and medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  In short, no medical opinion or other medical 
evidence relating the Veteran's Type II diabetes mellitus to 
service or any incident of service, including any purported 
exposure to Agent Orange, has been presented.

The Veteran and his family and friends, as lay persons 
without medical training, do not meet the burden of 
presenting competent evidence as to medical cause and effect, 
or a diagnosis, merely by presenting their own statements.  
While the veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain, neither he 
nor any lay affiant is capable of making medical conclusions.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the Veteran does not 
assert, that he or any of his lay witnesses has medical 
training to provide competent medical evidence as to the 
etiology of the claimed diabetes mellitus.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to the Veteran's 
currently claimed diabetes mellitus.  The preponderance of 
the evidence is therefore against the appellant's claim of 
entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus, including as due to 
exposure to Agent Orange, is denied.


REMAND

The Veteran also seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2009).

The Veteran contends that he has PTSD as a result of several 
alleged stressful events in service, including a rescue 
operation of a pilot from the USS TICONDEROGA, an assault by 
an intoxicated seaman while the Veteran was on security 
watch, and the dropping of depth charges while in the western 
Pacific Ocean.  He testified that he was attacked by a sailor 
named [redacted] who was brought up on charges that went to a 
Captain's Mast and would appear in the ship's logs, but did 
not indicate when the attack occurred.  According to a 
November 2007 Informal Conference Report, the Veteran 
believed the depth charges were dropped and he witnessed an 
oil slick in approximately September 1962, and the pilot was 
retrieved in November 1962.

As noted, in May 2008, the JSRRC advised the RO that a review 
of the ship history for the USS ROGERS revealed that it was 
deployed to the Western Pacific in January 1962 where she 
operated with carrier groups on Formosa patrol, and 
participated in major Allied amphibious exercise.  It was 
also noted that the USS ROGERS returned to the First Fleet 
and, on the evening of November 12, 1962, successfully 
recovered one of the USS TICONDEROGA'S pilots who ejected 
from his plane into a dense fog off the coast of southern 
California.   

In the September 2008 supplemental statement of the case 
(SSOC), the RO conceded that the Veteran was "aboard ship 
when it recovered the downed pilot" from the USS 
TICONDEROGA.

The next question presented is whether a stressor such as 
reported by the Veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (1994) (DSM-IV).  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  An August 2006 VA outpatient 
mental hygiene clinic record reflects a diagnosis of anxiety 
disorder but, in a May 2007 record, a psychiatrist diagnosed 
PTSD and an anxiety and panic disorder.

Here, the record does not indicate that a PTSD diagnosis has 
been made pursuant to DSM-IV on the basis of a verified 
history of the Veteran's in-service stressors.  See, e.g., 
West v. Brown, 7 Vet. App. 70, 77-78 (1994).  As a result, 
the Board is of the opinion that the Veteran should be 
afforded a VA examination to determine the etiology of any 
such claimed PTSD found to be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Naval 
Historical Center, the National Records 
and Archives Administration (NARA), the 
JSRRC, and any other appropriate state and 
federal agency, and request a copy of the 
deck logs for the USS ROGERS (DDR 876) for 
the period from September to December 
1962, to include any information regarding 
(a) attacks on the ship or its 
participation in dropping depth charges in 
approximately September 1962; and (b) any 
information regarding a Captain's Mast 
stemming from a physical altercation 
between the Veteran and an intoxicated 
seaman named [redacted].  

2.  The RO/AMC should contact the Social 
Security Administration and request copies 
of the administrative decision and all 
medical records considered in the 
Veteran's claim for SSA disability benefit 
(and any subsequent disability 
determination evaluations).  All records 
obtained should be associated with the 
claims file. If any records are 
unavailable, a note to that effect should 
be placed in the claims file, and the 
Veteran and his representative so advised 
in writing.

3.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment for the period from June 2007 to 
the present, plus any additional private 
records identified by him.  If any records 
are unavailable, a note to that effect 
should be placed in the files file, and 
the Veteran and his representative so 
advised in writing.

4.  Then, the RO should schedule the 
Veteran for an examination by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders, to 
determine the etiology of any psychiatric 
disorder(s) found to be present.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
reported in detail.  

a) The examiner should be advised that, 
while in service, the Veteran maintains 
that he participated in the dropping depth 
charges, fired guns at unknown targets, 
rescued a pilot at sea, and was involved 
in an altercation with an intoxicated 
sailor while aboard the USS ROGERS.  The 
examiner should be advised that the RO 
conceded that in November 1962, the 
Veteran was aboard the USS ROGERS when it 
recovered a downed pilot from the USS 
TICONDEROGA off the coast of southern 
California.

b)  The examiner should elicit as much 
detail as possible from the Veteran as to 
such claimed stressors, e.g., locations, 
dates, and identities of individuals 
involved.  Then, the examiner should 
consider the Veteran's alleged in-service 
stressors for the purpose of determining 
whether such stressors were severe enough 
to have caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied by the in-service 
stressors.  The diagnosis should conform 
to the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.

c)  If the Veteran is found to have PTSD, 
the examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  If PTSD is diagnosed, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
more) that any currently diagnosed PTSD is 
a result of service or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in the DSM-IV.

d)  If the Veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or more) that any currently 
diagnosed psychiatric disorder is causally 
related to military service, or whether 
such a causation or relationship is 
unlikely (i.e., less than a 50-50 
probability).

e)  A complete rationale should be 
provided for any opinion offered.  The 
Veteran's claims file must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should indicate if Veteran's 
medical records were reviewed.

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

5.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for PTSD.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
September 2008 supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


